 

 



EXHIBIT 10.56

 

TENTH LOAN MODIFICATION AND WAIVER AGREEMENT

 

This Tenth Loan Modification and Waiver Agreement (this “Loan Modification
Agreement”) is entered into as of November 6, 2015 (the “Tenth Loan Modification
Effective Date”), by and among (i) SILICON VALLEY BANK, a California corporation
with a loan production office located at 2400 Hanover Street, Palo Alto,
California 94304 (“Bank”), and (ii) REAL GOODS ENERGY TECH, INC., a Colorado
corporation (“Real Goods Energy”), REAL GOODS TRADING CORPORATION, a California
corporation (“Real Goods Trading”), ALTERIS RENEWABLES, INC., a Delaware
corporation (“Alteris”) and REAL GOODS SYNDICATED, INC., a Delaware corporation
(“Syndicated”), MERCURY ENERGY, INC., a Delaware corporation (“Mercury”), REAL
GOODS SOLAR, INC. – MERCURY SOLAR, a New York corporation (“Mercury Solar”),
ELEMENTAL ENERGY, LLC, a Hawaii limited liability company (“Elemental”), and
SUNETRIC MANAGEMENT LLC, a Delaware limited liability company (“Sunetric”, and
together with Real Goods Energy, Real Goods Trading, Alteris, Syndicated,
Mercury, Mercury Solar and Elemental, individually and collectively, jointly and
severally, the “Borrower”).

 

1.          DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of December 19, 2011,
evidenced by, among other documents, a certain Loan and Security Agreement,
dated as of December 19, 2011, as amended by a certain First Loan Modification
Agreement, dated as of August 28, 2012, as further amended by a certain Second
Loan Modification and Reinstatement Agreement, dated as of November 13, 2012 as
further amended by a certain Third Loan Modification Agreement, dated as of
March 27, 2013, as further amended by a certain Joinder and Fourth Loan
Modification Agreement, dated as of September 26, 2013, as further amended by a
certain Fifth Loan Modification Agreement, dated as of November 5, 2013, as
further amended by a certain Joinder and Sixth Loan Modification Agreement,
dated as of June 6, 2014, as further amended by a certain Seventh Loan
Modification and Waiver Agreement, dated as of November 19, 2014, as further
amended by a certain Eighth Loan Modification Agreement, dated as of January 30,
2015 and as further amended by a certain Ninth Loan Modification Agreement,
dated as of March 16, 2015 (as amended, the “Loan Agreement”). Capitalized terms
used but not otherwise defined herein shall have the same meaning as in the Loan
Agreement.

 

2.          DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured
by (i) the Collateral as described in the Loan Agreement, (ii) that certain
Security Agreement, dated as of December 19, 2011, between the Secured Guarantor
and Bank (as amended, the “Security Agreement”), and (ii) the “Intellectual
Property Collateral”, as such term is defined in each certain IP Agreement
(together with any other collateral security granted to Bank, the “Security
Documents”).

 

Hereinafter, the Loan Agreement, together with all other documents executed in
connection therewith evidencing, securing or otherwise relating to the
Obligations shall be referred to as the “Existing Loan Documents”.

 

3.          DESCRIPTION OF CHANGE IN TERMS.

 

A.           Modifications to Loan Agreement.

 

1.The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.9(a) thereof:

 

“(a)          EBITDA. Achieve EBITDA (loss no worse than), measured quarterly,
on a trailing three month basis, on a consolidated basis with respect to
Borrower, of the following amounts for each period ending as of the date
indicated below:

 

Quarterly Period Ending (measured
on a trailing three month basis)  Minimum EBITDA
(loss no worse than)        March 31, 2015  $(7,500,000) June 30, 2015 
$(3,000,000) September 30, 2015  $(2,000,000) December 31, 2015  $(1,500,000)
March 31, 2016  $(2,100,000)

 

 

 

 

; provided, that nothing in the foregoing financial covenant shall be deemed to
be an extension of the Revolving Line Maturity Date.”

 

and inserting in lieu thereof the following:

 

“(a)          Liquidity. Commencing November 30, 2015 and thereafter, maintain
at all times, certified monthly by Borrower, the sum of (i) unrestricted cash at
Bank plus (ii) the unused Availability Amount in an amount equal to or greater
than Two Million Five Hundred Thousand Dollars ($2,500,000).”

 

2.The Loan Agreement shall be amended by deleting the following text appearing
in Section 10:

 



  “If to Bank: Silicon Valley Bank     4301 Hacienda Drive, Suite 210    
Pleasanton, CA 94588     Attn: Mr. Ben Fargo     Fax:  (925) 227-1365     Email:
bfargo@svb.com”



 

and inserting in lieu thereof the following:

 



  “If to Bank: Silicon Valley Bank     555 Mission Street, Suite 900     San
Francisco, CA 94105     Attn: Mr. Trefor Bacon     Fax:  (415) 764-3192    
Email: tbacon@svb.com”

 

3.The Loan Agreement shall be amended by inserting the following new definition
in Section 13.1 thereof, in its applicable alphabetical order:

 

“Tenth Loan Modification Effective Date” is November 6, 2015.

 

4.The Loan Agreement shall be amended by deleting the following definition
appearing in Section 13.1 thereof:

 

“EBITDA” shall mean, with respect to Borrower, on a consolidated basis, for any
period of measurement, in each case determined in accordance with GAAP: (a) Net
Income (excluding any gain or loss with respect to a change in the valuation of
derivative warrant liability); plus (b) the following, in each case to the
extent deducted from the calculation of Net Income: (i) Interest Expense;
(ii) income tax expense; (iii) depreciation expense and amortization expense;
and (iv) non-cash stock compensation expense.

 

5.The Compliance Certificate attached as Exhibit B to the Loan Agreement is
hereby deleted in its entirety and is replaced with Exhibit A attached hereto.

 

4.          ACKNOWLEDGEMENT OF DEFAULTS; WAIVER. Borrower acknowledges that it
is currently in default under the Loan Agreement by its failure to comply with
the minimum EBITDA financial covenant contained in Section 6.9(a) of the Loan
Agreement for the compliance period ended September 30, 2015 (the “Existing
Default”). Bank hereby waives Borrower’s Existing Default for the compliance
period indicated above. Bank’s waiver of Borrower’s compliance with said
Existing Default shall apply only to the foregoing specific compliance period.
The Borrower hereby acknowledges and agrees that except as specifically provided
in this Section, nothing in this Section or anywhere in this Loan Modification
Agreement shall be deemed or otherwise construed as a waiver by the Bank of any
of its rights and remedies pursuant to the Existing Loan Documents, applicable
law or otherwise.

 

2 

 

 

5.          CONDITIONS PRECEDENT. Borrower hereby agrees that the following
documents shall be delivered to the Bank prior to or concurrently with the
execution of this Loan Modification Agreement, each in form and substance
satisfactory to the Bank (collectively, the “Conditions Precedent”):

 

A.copies, certified by a duly authorized officer of Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of
Borrower as in effect on the date hereof (but only to the extent modified since
last delivered to the Bank), (ii) the resolutions of Borrower authorizing the
execution and delivery of this Loan Modification Agreement, the other documents
executed in connection herewith and Borrower’s performance of all of the
transactions contemplated hereby (but only to the extent required since last
delivered to Bank), and (iii) an incumbency certificate giving the name and
bearing a specimen signature of each individual who shall be so authorized on
behalf of Borrower (but only to the extent any signatories have changed since
such incumbency certificate was last delivered to Bank);

 

B.and executed copy of the Tenth Loan Modification and Waiver Agreement; and

 

C.such other documents as Bank may reasonably request.

 

6.          FEES. Borrower shall pay to Bank a non-refundable success fee equal
to Seventy Five Thousand Dollars ($75,000), which fee shall be fully earned as
of the date hereof and shall be payable on or before the earlier to occur of
(i) receipt by Borrower of net proceeds from the issuance of additional equity
securities of Borrower; and (ii) December 31, 2015. Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with the
Existing Loan Documents and this Loan Modification Agreement.

 

7.          ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION CERTIFICATE.
Borrower hereby certifies that, other than as disclosed in the Perfection
Certificate, no Collateral with a value greater than Ten Thousand Dollars
($10,000) in the aggregate is in the possession of any third party bailee (such
as at a warehouse). In the event that Borrower, after the date hereof, intends
to store or otherwise deliver the Collateral with a value in excess of Ten
Thousand Dollars ($10,000) in the aggregate to such a bailee, then Borrower
shall first receive, the prior written consent of Bank and such bailee must
acknowledge in writing that the bailee is holding such Collateral for the
benefit of Bank. Borrower hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in certain Perfection Certificates
previously delivered to the Bank (in each case as supplemented through the
Seventh Loan Modification Effective Date), and acknowledges, confirms and agrees
the disclosures and information above Borrower provided to Bank in such
Perfection Certificates, as supplemented, remain true and correct in all
material respects as of the date hereof.

 

8.          CONSISTENT CHANGES. The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.

 

9.          RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms,
and reaffirms all terms and conditions of the Loan Agreement and each other Loan
Document (including, without limitation, each Borrower’s and each Guarantor’s
Operating Documents previously delivered to Bank (unless re-delivered to Bank in
connection with this Loan Modification Agreement)), and of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.

 

10.         NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.

 

11.         CONTINUING VALIDITY. Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents. Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect. Bank’s agreement to modify the Existing Loan Documents
pursuant to this Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations. Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations. It is
the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing. No maker will be released by virtue of this Loan Modification
Agreement.

 

3 

 

 

12.         JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby
incorporated by reference.

 

13.         COUNTERSIGNATURE. This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.

 

[Signature page follows.]

 

4 

 

 

This Loan Modification Agreement is executed as of the date first written above.

 

REAL GOODS ENERGY TECH, INC.   REAL GOODS SYNDICATED, INC.           By: /s/
Dennis Lacey   By: /s/ Dennis Lacey Name: Dennis Lacey   Name: Dennis Lacey
Title: Chief Executive Officer   Title: Chief Executive Officer           REAL
GOODS ENERGY TRADING CORPORATION   ALTERIS RENEWABLES, INC.           By: /s/
Dennis Lacey   By: /s/ Dennis Lacey Name: Dennis Lacey   Name: Dennis Lacey
Title: Chief Executive Officer   Title: Chief Executive Officer          
MERCURY ENERGY, INC.   ELEMENTAL ENERGY, LLC           By: /s/ Dennis Lacey  
By: /s/ Dennis Lacey Name: Dennis Lacey   Name: Dennis Lacey Title: Chief
Executive Officer   Title: Chief Executive Officer           REAL GOODS SOLAR,
INC. - MERCURY SOLAR   SUNETRIC MANAGEMENT LLC           By: /s/ Dennis Lacey  
By: /s/ Dennis Lacey Name: Dennis Lacey   Name: Dennis Lacey Title: Chief
Executive Officer   Title: Chief Executive Officer

 

BANK:       SILICON VALLEY BANK       By: /s/ Trefor Bacon   Name:  Trefor Bacon
  Title:  Vice President  

 

Acknowledgment and Agreement:

 

The undersigned ratifies, confirms and reaffirms, all and singular, the terms
and conditions of a certain Second Amended and Restated Unconditional Guaranty
and a certain Second Amended and Restated Security Agreement, each dated as of
June 6, 2014, and each document executed in connection therewith, and
acknowledges, confirms and agrees that the Second Amended and Restated
Unconditional Guaranty, Second Amended and Restated Security Agreement and each
document executed in connection therewith shall remain in full force and effect
and shall in no way be limited by the execution of this Loan Modification
Agreement, or any other documents, instruments and/or agreements executed and/or
delivered in connection herewith.

 

REAL GOODS SOLAR, INC.       By: /s/ Dennis Lacey   Name:  Dennis Lacey  
Title:  Chief Executive Officer  

 

5 

 

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK Date:   FROM: REAL GOODS ENERGY TECH, INC. ET. AL.    

 

The undersigned authorized officer of REAL GOODS ENERGY TECH, INC., et al. (the
“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (as amended, the “Agreement”),
(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant   Required   Complies           Monthly financial statements
with Compliance Certificate   Monthly within 30 days   Yes  No 10-Q, 10-K and
8-K   Within 5 days after filing with SEC   Yes  No Annual Audited Financial
Statements   FYE within 120 days     A/R & A/P Agings   Monthly within 20 days  
Yes  No Transaction Reports  

Weekly and with each request for a Credit Extension (Monthly within 20 days
during a Streamline Period)

  Yes  No Projections  

Within 20 days of board approval (no later than 60 days after FYE)

  Yes  No

Daily/Weekly Cash Flow Projections

  on the fifteenth (15th) and the last Business Day of each month   Yes  No

Deferred Revenue Report, Schedule of Assets with respect to 3rd party
construction and financing arrangements (including performance bonds and bank
statements For non-SVB bank accounts)

  Monthly within 30 days   Yes  No Electronic viewing access to Wells Fargo
Account   Ongoing   Yes  No

 

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

 



 

6 

 

 

Financial Covenant  Required   Actual   Complies/Streamline             
Maintain at all times (unless otherwise indicated), measured as indicated
below:              Liquidity (From and after 11/30/2015, at all times) 
$2,500,000   $   Yes  No Liquidity Ratio (measured monthly)   1.25:1.00  
 :1.00   Yes  No

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 



 

 



 



REAL GOODS ENERGY TECH, INC., et al.    BANK USE ONLY             Received by:
_________________________ By:     authorized signer Name:       Title:     Date:
_______________________________               Verified:
____________________________       authorized signer               Date:
______________________________               Compliance Status:
        Yes    No



 

7 

 

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated:      ____________________

 

I.           Liquidity. (Section 6.9(a)).

 

Required: Commencing November 30, 2015 and thereafter, maintain at all times,
certified monthly by Borrower, the sum of (i) unrestricted cash at Bank plus
(ii) the unused Availability Amount in an amount equal to or greater than Two
Million Five Hundred Thousand Dollars ($2,500,000).

 

Actual:

 



A.  Unrestricted cash at Bank  $             B.  Unused Availability Amount  $  
          C.  LIQUIDITY (line A plus line B)  $  

 

Is line C equal to or greater than $2,500,000?

 

_______  No, not in compliance   _______  Yes, in compliance

 

8 

 

 

II.          Liquidity Ratio (Section 6.9(b))

 

Required:              Maintain (A) the sum of (i) unrestricted cash at Bank
plus (ii) Borrower’s net billed accounts receivable divided by (B) the sum of
(i) the total outstanding Obligations of Borrower owed to Bank plus (ii) the
total outstanding Subordinated Debt of Borrower, expressed as a ratio, of at
least 1.25:1.00.

 

Actual:

 

A.  Unrestricted cash at Bank  $            B.  Net billed accounts receivable 
$            C.  Total Outstanding Obligations of Borrower owed to Bank  $    
       D.  Total outstanding Subordinated Debt  $            E.  Liquidity Ratio
( (i) the sum of line A plus line B divided by (ii) the sum of line C plus line
D, expressed as a ratio)   _______:1.00 

 

Is line E equal to or greater than 1.25:1:00?

 

_______  No, not in compliance   _______  Yes, in compliance

 

9 

